Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    22-MAR-2021
                        SCWC-XX-XXXXXXX             02:00 PM
                                                    Dkt. 13 ODAC
          IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAI‘I,
                 Respondent/Plaintiff-Appellee,

                               vs.

                        GARY J. FOUMAI,
                Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX;
         CR. NOS. 1CPC-XX-XXXXXXX and 1CPC-XX-XXXXXXX)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
  and Circuit Judge Johnson, in place of Eddins, J., recused)

         Petitioner/Defendant-Appellant Gary J. Foumai’s

Application for Writ of Certiorari, filed on February 16, 2021,

is hereby rejected.

         DATED: Honolulu, Hawaiʻi, March 22, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Ronald G. Johnson